DETAILED ACTION
Applicant’s submission filed on March 1, 2021 has been entered.  Claims 1-5, 9-12, 14, 15, 18, 20, 21, 27, and 30-34 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 1, line 12, it appears that the language “more actions” should be changed to “two or more specified actions”.
Regarding Claim 1, line 16, it appears that the language “based on the stored specified action” should be changed to “based on one of the two or more stored specified actions”.
Regarding Claim 1, line 19, it is not clear if the “communication device” is the same as or different from the “configuration device” recited in line 4.
Regarding Claim 2, lines 2-3, it appears that the language “to be performed by vehicle systems relating to” should be changed to “performed by one of the at least one vehicle systems corresponding to”.
Regarding Claim 2, line 6, it appears that the language “and the telephone/media features” should be removed as such language does not appear to be defined in the specification.  See, e.g., p. 3, ll. 13-14 of the Specification. 
Regarding Claim 3, line 3, it appears that the language “vehicle system” should be changed to “vehicle system of the at least one vehicle systems”.
Regarding Claim 11, lines 1-2, it appears that the language “vehicle parameters that can be specified include” should be changed to “vehicle parameter that can be specified includes”.
Regarding Claim 11, lines 5-6, it appears that the language “one or more specified portable devices in proximity to the vehicle; operational status of a vehicle system” should be changed to “one or more specified portable communication devices in proximity to the vehicle; operational status of a vehicle system”.
Regarding Claim 11, line 8, it appears that the language “parameters that can be specified include” should be changed to “parameter that can be specified includes”.
Regarding Claim 11, lines 11-12, it appears that the language “location near to the vehicle” should be changed to “specified location”.
Regarding Claim 12, line 2, it appears that the language “specified trigger” should be changed to “user-selected trigger”.
Regarding Claim 12, line 3, it appears that the language “the operation of a user operated control” should be changed to “operation of the user operated configuration”.
Regarding Claim 12, line 4, it appears that the language “specified trigger” should be changed to “user-selected trigger”.
Regarding Claim 20, line 5, it appears that the language “system” should be changed to “system of the at least one vehicle systems”.
Regarding Claim 20, line 9, it appears that the language “a vehicle system” should be changed to “the at least one vehicle system”.
Regarding Claim 21, line 3, it is not clear if the “communication device” is the same as or different from the “configuration device” recited in line 3.
Regarding Claim 21, line 5, it appears that the language “a vehicle system” should be changed to “the at least one vehicle system”.
Regarding Claim 27, line 2, it appears that the language “a configuration” should be changed to “a further configuration”.
Regarding Claim 30, line 4, it appears that the language “action to be” should be changed to “action”.
Regarding Claim 30, line 11, it appears that the language “action to be” should be changed to “action”.
Regarding Claim 30, line 12, it appears that the language “actions” should be changed to “specified action”.
Regarding Claim 30, line 15, it appears that the language “the trigger condition” should be changed to “one of the at least one triggers conditions”.
Regarding Claim 30, line 16, it appears that the language “a control signal” should be changed to “at least one control signal”.
Regarding Claim 30, lines 17-18, it appears that the language “stored specified action” should be changed to “stored two or more specified actions”.
Regarding Claim 30, line 18, it appears that the language “trigger condition” should be changed to “at least one of the at least one trigger conditions”.
Regarding Claim 30, line 19, it appears that the language “control signals” should be changed to “at least one of the at least one control signals”.
Regarding Claim 30, line 20, it appears that the term “devices” should be changed to “communications devices” or “configuration devices”.  See also Claim 32, line 2 and Claim 33, line 4. 
Regarding Claim 30, lines 22-23, it appears that the language “in accordance with the generated control signals” should be changed to “based on the generated at least one control signal”.
Regarding Claim 31, line 2, it appears that the term “a computer” should be changed to “the”.
Regarding Claim 33, line 3, it appears that the language “a control signal for controlling the vehicle system” should be changed to “the control signal for controlling at least one of the at least one of vehicle systems”.
Regarding Claim 34, line 2, it appears that the language “and a” should be changed to “and the”.
Regarding Claim 34, line 3, it appears that the language “a vehicle” should be changed to “the vehicle”.
Regarding Claim 34, line 6, it appears that the language “a user” should be changed to “the user”.
Regarding Claim 34, line 6, it appears that the language “a vehicle” should be changed to “the at least one vehicle”.
Regarding Claim 34, line 8, it appears that the language “a trigger” should be changed to “the trigger”.
Regarding Claim 34, line 8, it appears that the language “a trigger” should be changed to “the trigger”.
Regarding Claim 34, line 9, it appears that the language “a configuration” should be changed to “the configuration”.
Regarding Claim 34, line 11, it appears that the language “an action” should be changed to “the action”.
Regarding Claim 34, line 11, it appears that the language “a vehicle system and a” should be changed to “the at least one vehicle system and the”.
Regarding Claim 34, line 13, it appears that the language “a user” should be changed to “the user”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 9-12, 14, 15, 18, and 32-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear if the “user selected trigger condition” recited in line 17 is included in the “two or more different user-selected trigger conditions”.  Perhaps the language “user selected trigger condition” should be changed to “one of the two or more different user-selected trigger conditions”.
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached 12-9 ESTPM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.   
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833